Citation Nr: 0729074	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When this claim was most recently before the Board in October 
2006, it was remanded for additional evidentiary development.  
The case has since been returned to the Board for further 
appellate action.


FINDING OF FACT

Sarcoidosis was not present in service or within one year 
after the veteran's discharge from service, and it is not 
etiologically related to service. 



CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active duty, 
nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for sarcoidosis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in September 2005.  Notice of 
the type of evidence necessary to establish disability 
ratings and effective dates was provided in December 2006.  
Both letters were sent after the initial adjudication of the 
claim.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claim in May 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that service connection is not warranted for 
sarcoidosis.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide timely 
notice with respect to those elements of the claim was 
clearly no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In his 
notice of disagreement, the veteran identified private 
treatment records from A.H.  Those records were obtained by 
the RO.  The case was remanded by the U. S. Court of Appeals 
(Court) in June 2005 so that the Board could ensure that an 
additional effort was made to obtain July 1969 
hospitalization records.  Those records have since been 
obtained and are associated with the claim file.  While the 
veteran has recently stated that he was also treated by VA in 
1967 and 1968, as will be discussed in more detail below, the 
Board attaches no credibility to these assertions.  

The veteran's representative has asserted that the April 2007 
examination report, obtained in response to the Board's 
October 2006 remand, is inadequate; and that another remand 
is required.  The representative asserts that the examiner 
should be requested to state not whether the veteran's 
sarcoidosis is related to service, but whether it manifested 
during military service or within a year of discharge.  The 
Board notes that this is not the question that was asked of 
the examiner by the Board.  The examiner in fact addressed 
the Board's remand instruction directly, albeit 
inconclusively, and there has been no failure of the RO to 
adhere to the Board's remand order.  See Evans v. West, 12 
Vet. App. 22, 31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).  

With respect to the assertion that the Board did not provide 
the proper instructions, and that the examiner should have 
been asked to provide the correct date of onset, the Board 
notes that the examiner in fact reviewed and discussed the 
history of the disorder as reported in the claim file.  As 
discussed below, there is no record of treatment for 
sarcoidosis earlier than July 1969.  In light of the 
examiner's ultimately inconclusive opinion with respect to 
the possible cause of sarcoidosis, and in light of the 
February 2002 examiner's negative opinion, which partially 
addresses this question, the Board finds no reasonable 
possibility that a request for an opinion as to the 
likelihood that the date of onset was earlier than is shown 
by the medical evidence of record would produce evidence 
supportive of the claim.  Under the circumstances, this would 
likely be an invitation to further speculation.  Accordingly, 
the Board rejects the representative's request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

Finally, the veteran's representative has requested that an 
independent medical opinion be obtained in this case.  The 
Board may obtain an advisory medical opinion from an 
independent medical expert when, in its opinion, such an 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2006).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that the evidence cited by the representative as supportive 
of such an opinion has been addressed in detail below, and 
does not support the presence of sarcoidosis within a year of 
discharge.  Moreover, as discussed above, the April 2007 
examiner's opinion does not indicate that a conclusive 
opinion would be forthcoming in light of the evidence 
currently of record.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and sarcoidosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that, although the veteran served 
in the Infantry during the Vietnam War, his service records 
indicate that his only overseas service was in Europe.  The 
evidence does not demonstrate and the veteran does not 
contend that he engaged in combat with the enemy for purposes 
of 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006).

The service medical records are negative for any notation or 
diagnosis of sarcoidosis, and chest X-ray films taken in 
April 1967, in connection with the veteran's discharge 
medical examination, were interpreted as negative for any 
pathology.  The veteran's lungs and chest were found to be 
normal on clinical examination at discharge.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of sarcoidosis, 
there is no post-service medical evidence of such a disorder 
within a year of discharge.  A diagnosis of Boeck's sarcoid 
is provided in an August 1969 hospital discharge summary.  
However, the veteran's symptoms were described as having 
onset in June 1969, two years after discharge.  

In the August 2007 informal hearing presentation, the 
veteran's current representative identified several documents 
as indicating an earlier onset of sarcoidosis than June 1969.  
The representative noted two tissue examination reports in 
support of this assertion.  The representative interpreted 
handwritten dates on those reports as "July 11, 1967" and 
"July 24, 1967" indicating the dates that sputum samples and 
a liver biopsy were obtained.  Both handwritten notations 
were made by the same person.  Notably, both reports contain 
a type-written report date at the bottom, in addition to the 
hand-written sample date at the top.  The report interpreted 
by the veteran's representative as showing a sputum sample 
obtained on July 11, 1967, is dated July 16, 1969, in type.  
The report interpreted by the veteran's representative as 
indicating a liver biopsy obtained on July 24, 1967, is dated 
July 25, 1969, in type.  Neither the veteran nor his 
representative has asserted any particular expertise in 
interpreting handwriting, and the Board does not possess such 
expertise.  Therefore, the Board finds that type-written 
dates on both reports are more reliable than any 
interpretation of the hand-written dates.  These reports are 
clearly from the veteran's VA hospitalization from July 8, 
1969, to August 2, 1969, and there is no plausible basis to 
interpret them otherwise.  

The veteran also submitted a document from the VA hospital in 
Charleston entitled Patient Rules, and dated August 21, 1967.  
Both the veteran and his representative have suggested that 
this document indicates that the veteran was treated by VA in 
1967 for sarcoidosis.  However, this document contains 
generic information not specific to the veteran, and the date 
"August 21, 1967" printed at the top of the form appears to 
represent the date the rules were written, and not the date 
they were given to the veteran, or the date of his 
hospitalization.  The Board notes that the same document 
contains a later "Revised" date of "June 6, 1969" printed on 
page (7), indicating that the document was printed after that 
date.  

The treatment records clearly show that the veteran's 
hospitalization occurred in July and August 1969, not in 
1967, as the veteran and his representative now contend.  
While the veteran's recent statements that he was treated in 
1967 are themselves considered evidence, they are not deemed 
to be credible in light of contradictory statements the 
veteran made in prior submissions.  In a March 2004 letter, 
the veteran reported that his hospitalization was in the 
summer of 1968.  In a July 2005 letter from the Director of 
the Kershaw County Veterans Affairs Office, it was reported 
that the veteran "could not remember the exact year that he 
was admitted."  Most significant, in the August 1969 
hospitalization report, the veteran reported to his physician 
that he first sought treatment for symptoms associated with 
Boeck's sarcoid in "June of this year" (1969).  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that the event occurred is naturally 
less likely to be diluted by the shortcomings of human 
memory.  Thus, the contemporaneous nature of the August 1969 
hospitalization report is significant.  Furthermore, because 
the veteran was seeking medical treatment, it seems likely 
that he would report the event carefully and accurately so 
that his physician would have a fully-informed history and 
provide appropriate treatment.

In contrast, when the veteran thereafter presented his story, 
he was seeking VA benefits rather than medical treatment.  
The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  The Board may properly consider the personal 
interest a claimant has in his or her own case, but the Board 
is not free to ignore his assertion as to any matter upon 
which he is competent to offer an opinion.  See Pond v. West, 
12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

There is no doubt that the veteran is competent to relate the 
date of onset of symptoms and his initial treatment, as he 
remembers it.  Thus, his competency is not at issue with 
regard to recounting these details.  Rather, it is his 
credibility which the Board finds is lacking.  There exists 
very persuasive conflicting evidence, in the form of the 
veteran's own statement to his health care provider very soon 
after the onset of symptoms.  Simply put, the August 1969 
report is more convincing than the veteran's later statements 
made in support of a claim for monetary benefits.  

Accordingly, the Board concludes that the veteran's 
sarcoidosis was not present within one year after his 
discharge from service.  

Moreover, there is no competent evidence of a nexus between 
the veteran's current sarcoidosis and his military service.  
In April 1999, on a recertification examination by his 
private physician for the State Department of Transportation, 
the veteran gave a history of sarcoidosis since 1967.  
However, this appears to be merely a recitation of the 
veteran's statements, and as such the Board accords it no 
greater weight of probative value than the veteran's 
statements.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].

In February 2002, the veteran was examined by a VA physician, 
who reviewed all of the historical medical material in the 
claims file, including the service medical records.  The 
examiner found it significant that a chest X-ray taken at 
discharge in April 1967 was negative, and he stated his 
opinion that he did not think sarcoidosis was present in 
service.  

A VA physician who examined the veteran and reviewed the 
claims folder in April 2007 has opined that it would require 
resort to mere speculation to relate the veteran's 
sarcoidosis to his military service, as the causes and 
triggers for sarcoidosis are unknown.  

The Board notes that the veteran's representative has cited 
the case of Perman v. Brown, 5 Vet. App. 237, 241 (1993), for 
the proposition that the Board cannot deny the veteran's 
claim based on the inconclusive April 2007 opinion.  The 
Board simply notes that the decision in Perman dealt with a 
case in which there was one inconclusive opinion as well as 
two positive medical opinions.  The Court's holding with 
respect to the inconclusive opinion was that it was, in 
effect, non evidence, and could not be interpreted as a 
negative opinion.  Here, there is in fact no medical evidence 
of record that purports to relate sarcoidosis to the 
veteran's military service, or to establish its presence 
within a year of service discharge.  While the April 2007 
opinion must be (and is) considered to have no probative 
weight, the other competent medical evidence of record, 
including the February 2002 opinion and the 1969 
hospitalization reports, preponderates decidedly against a 
date of onset for sarcoidosis in service or within a year of 
discharge.  

In essence, the evidence of a nexus between the veteran's 
sarcoidosis and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Entitlement to service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  In the absence of such required 
evidence, it cannot be said that there is an approximate 
balance of positive and negative evidence regarding this 
issue.  

Accordingly, the Board must conclude that service connection 
for sarcoidosis is not in order.


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


